FILED
                           NOT FOR PUBLICATION
                                                                            MAR 06 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 18-30043

              Plaintiff-Appellee,                D.C. No.
                                                 1:16-cr-00030-SPW-1
 v.

MATTHEW STONEY OLSON,                            MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted March 4, 2019**
                                Portland, Oregon

Before: GRABER and BERZON, Circuit Judges, and TUNHEIM,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
      Defendant Matthew Stoney Olson timely appeals his convictions for receipt

of child pornography, in violation of 18 U.S.C. § 2252A(a)(2), and for possession

of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). We affirm.

      1. The district court neither precluded Defendant’s presentation of his

defense nor abused its discretion in limiting testimony. See United States v.

Lynch, 437 F.3d 902, 913 (9th Cir. 2006) (en banc) (per curiam) (stating that we

review de novo whether a district court’s evidentiary ruling "precludes the

presentation of a defense" but that we review for abuse of discretion limits on

testimony). Defendant claimed that, out of animosity toward him and in an attempt

to frame him, his ex-wife’s boyfriend secretly entered Defendant’s home, accessed

Defendant’s computer, and downloaded the child pornography. To show the

boyfriend’s motive, the court allowed Defendant to present evidence that

Defendant and his ex-wife were involved in a child-custody dispute and that the

dispute generated animosity between Defendant and the boyfriend.

      But the district court rejected, as irrelevant and speculative, Defendant’s

attempts to present evidence of the specific reasons for the dispute between

Defendant and the boyfriend: allegations that the boyfriend abused Defendant’s

children. The district court permissibly concluded that Defendant failed to explain

how those allegations would bolster his defense and that, even if the proffered


                                          2
evidence had some probative value, that value was outweighed by confusion of the

issues or the potential to mislead the jury. Fed. R. Evid. 403; Holmes v. South

Carolina, 547 U.S. 319, 326–27 (2006).

      2. Sufficient evidence supported the convictions. See United States v.

Shetler, 665 F.3d 1150, 1163 (9th Cir. 2011) (stating that we review de novo the

sufficiency of the evidence). "[V]iewing the evidence in the light most favorable

to the prosecution," Jackson v. Virginia, 443 U.S. 307, 319 (1979), a reasonable

juror could conclude that Defendant, and not an interloper, downloaded and

possessed the images of child pornography found on Defendant’s computer.

Witnesses testified that the computer was used solely by Defendant. Different

videos of child pornography were accessed on different days. Additionally, at the

same time that the perpetrator downloaded and accessed the pornography,

Defendant’s Facebook and Yahoo accounts were in use and messages were sent

from Defendant’s Skype account.

      AFFIRMED.




                                         3